COOK, Judge
(concurring in the result):
The exhibits issue were identified as being part of the victim’s “Clinical Record — Laboratory Report Display” and were taken from her “official” Military Health Records at Kemen Army Hospital, Fort Lee, Virginia. They were reports on matter taken from the victim, as a patient, by Kemen Hospital personnel, and forwarded to the laboratory of another hospital for examination or testing, as the matter required. Each report bore a legend that it was a “Standard Form,” with a number, date and department, such as “Serology” or “Chemistry I”; all were further referenced to “GSA FPMR 101-11.8.” I believe the trial court could properly note that the letters “GSA” identify the General Services Administration of the United States Government. See United States v. Rollins, 7 M.J. 125 (C.M.A.1979). Use of a standard form approved by GSA is “mandatory” under the Standard and Optional Forms Program, 41 C.F.R. §§ 101-11.800, 101-11.802-2. The import of a standard form is that it is required and used during the regular course of operations at the government facility which records the information set forth. I am satisfied, therefore, that the exhibits were properly admitted into evidence under paragraph 144 of the Manual for Courts-Martial, United States, 1969 (Revised edition). Consequently, I join in affirming the decision of the United States Army Court of Military Review.